 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDCombustion Engineering,Inc.,Power SystemsDivi-APPENDIXsionandJames L. Hudson.Case 5-CA-7223June 9, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn February 20, 1976, Administrative Law JudgeHerzel H E Plaine issued the attached Decision inthis proceeding Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a memorandum in support of the Ad-ministrative Law Judge's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Com-bustion Engineering, Inc, Power Systems Division,Windsor, Connecticut, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified1In paragraph 1(b) substitute the words "In anyother manner" for "In any like manner "2 Substitute the attached notice for the notice ap-pended to the Administrative Law Judge's Decision'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products Inc91NLRB 544 (1950), enfd 188F 2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2 In his recommended Order, the Administrative Law Judge uses the nar-row cease-and-desist language, in any like manner," rather than the broadinjunctive language, `in any other manner,which we deem appropriate insituations such as this where the Respondents unfair labor practices strikeat the very heart of the Act Accordingly, we shall order the Respondent tocease and desist from in any manner infringing upon those rightsNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, we have been ordered to post this no-tice and abide by the followingWE WILL NOT discharge or otherwise disciplineemployees because they protest in concert withfellow employees, or similarly seek protection orother relief from our failure to keep the place ofemployment free from abnormally dangerousworking conditions, or because they engage inany other protected concerted activity underSection 7 of the National Labor Relations ActWE WILL NOT in any other manner interferewith the right of employees to engage in protect-ed concerted activities, or refrain therefromBecausethe Board found that we unlawfullydischarged employees James Hudson, LarryBailey, James Fisher, Paul Urwin, Jack Wil-liams,and Kenneth Williams because they hadengaged in protected concerted activities underSection 7 of the National Labor Relations Act,WE WILL give each of them backpay with interestfrom the time of his discharge on January 6,1975, until an appropriately determined timethereafter related to the completion of the proj-ect on which each was workingCOMBUSTION ENGINEERING, INCDECISIONHERZEL H E PLAINE, Administrative Law Judge Thequestion in this case is whether Respondent unlawfully dis-charged six of its boilermaker employees on a renovatingjob in West Point, Virginia, because they engaged in pro-tected concerted activities by leaving their work to protestand seek relief from abnormally unsafe working condi-tions, or whether Respondent lawfully discharged them forengaging in an unauthorized work stoppage contrary to theno-strike clause of the governing collective-bargaining con-tractsThe complaint, filed on June 19, 1975,'alleges thatRespondent's discharge of the six employees on January 6,1975, violatedSection 8(a)(1) of the National Labor Rela-tionsAct (the Act) General Counsel's contention is thatthe normally dangerous job of demolishing and removing'On a charge filed on March 24 1975 by one of the discharged boilermakers James L Hudson on behalf of himself and the other five dis-charged employees-Larry R Bailey James S Fisher Paul E Urwin, JackL Williams and Kenneth E Williams224 NLRB No 76 COMBUSTION ENGINEERING, INC543the large metal screens and other parts constituting the in-terior of a large precipitator that, in operation, was part ofa coal-fired boiler system for producing steam for genera-tion of electric power, became abnormally dangerous,within the meaning of Section 502 of the Act, on the nightof January 3 and early morning January 4 (a Saturday)when two former fellow employees who quit and left thejob earlier on January 3 came back to the precipitator and,with knowledge of Respondent, assaulted one of the sixboilermakers working on the night shift and threatened allwith further violence unless they also quit the job 2 The sixemployees met with the night-shift superintendent and leftthe jobsite a few hours before the normal quitting time ontheir understanding that the superintendent acquiesced inand agreed to their leaving in order to get the trouble anddanger off the job, and with the further understanding thatthe six men would report back to work Monday, the nextworking day When the six men reported back for work onMonday, January 6, Respondent barred their admission tothe project and handed them dismissal notices, with pay-checks for the previous week's work, on the ground thatthey had voluntarily quitRespondent does not contend that there was no dangeror abnormal danger in working conditions for the night-shiftworkers at the precipitator when the belligerent in-truders were present and brought the work to a halt, butdoes contend that the danger ceased before the six employ-ees left the jobsite when the intruders moved out of sightRespondent, who claims that it replaced the six employeesby the next working day, also argues, contrary to the Gen-eral Counsel, that it neither gave permission for nor con-doned the early leaving, and that there was no under-standing that the jobs would be there for the six men on thenext working dayThe case was heard on July 24 and 25 and September 25,1975, at Charleston, West Virginia The delay of 2 monthsin completing the hearing was caused by the absence fromthe United States of Respondent's key witness, the night-shift superintendent, DavenportGeneral Counsel and Respondent have filed briefsUpon the entire record in the case,3 including my obser-vation of the witnesses and consideration of the briefs, Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent is a Delaware corporation engaged at vari-ous locations throughout the United States in the construc-tion and renovation of boilers and other devices used in thegeneration of electric power by electric utilities and othercompaniesIn this case, the site involved was the property of the2 Sec 502 provides, in pertinent part `nor shall the quitting of labor byan employee or employees in good faith because of abnormally dangerousconditions for work at the place of employment of such employee or em-ployees be deemed a strike under this Act "sLargely in the third volume of the transcript of the testimony there weresome repetitive errors in transcription which are hereby correctedChesapeake Paper Company located in West Point, Virgin-iaIn the calendar year preceding issuance of the com-plaint, a representative period, Respondent purchased andreceived in the State of Virginia goods valued in excess of$50,000 from points outside the State of Virginia As theparties admit, Respondent was and is an employer withinthemeaning of Section 2(2) of the Act, engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the ActThe International Brotherhood of Boilermakers, IronShip Builders, Forgers, and Helpers, and its Locals 45(Richmond, Virginia) and 667 (Charleston, West Virginia),are labor organizations within the meaning of Section 2(5)of the ActIITHE UNFAIR LABOR PRACTICESA The Business OperationBeginning in December 1974, through January and Feb-ruary 1975, Respondent was engaged in the repair of thecoal-fired boiler and renovation of the connected precipi-tator on the property of the Chesapeake Paper Company(Chesapeake) at West Point, Virginia Also involved in thework (though not directly involved in the case) was a com-pany called Research-CottrellAccording to Respondent's construction manager of theproject,William (Sam) Stewart, Respondent began workon December 2, 1974, and completed the work on Febru-ary 24, 1975 This was the period of time used by the dayshift working on repair of the boiler The day shift workingon renovation of the precipitator ran from December 23,1974, to February 11, 1975On the boiler repair, there was also a night shift, whichran from December 15, 1974, to January 29, 1975, and onthe precipitator renovation, there was a night shift that ranfrom December 30, 1974, to January 24, 1975 (There wasno verification of any of these dates by books or records )This case is concerned with the work of the night shift onthe precipitator renovationAccording to Manager Stewart, there was a total of 140employees on the whole project, of whom 28 employeesworked on the precipitator, 14 on the day shift and 14 onthe night shift Respondent obtained its employees throughlocal union hiring halls, said Stewart, and in the case ofboilermakers obtained almost all from Local 45 of Rich-mond, Va In connection with the work on the precipitator,Local 45 apparently did not have enough boilermakers inits immediate jurisdiction to send, and called for men fromits sister Local 667 in Charleston, West Virginia, located400 miles from the Chesapeake jobsiteAs a result, the night shift on the precipitator renovationbegan on the night of December 30, 1974, with 10 of the 14men from the Charleston, West Virginia, area In this con-nection, the Charleston boilermakers drove the 400 miles inseveral cars to the Chesapeake job, and stayed during theweek at a local motelThe night shift on the precipitator began at 5 30 p inand ran to 3 30 am, or 10 hours per night, 5 days perweek, Monday through Friday, totaling 50 hours per week 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDA boilermaker, said boilermaker employee Hudson, is aman of many parts including welder, rigger, and mechanicThe initial work for the boilermakers in the renovation ofthe precipitator was in the nature of demolition, i e clear-ing out all of the interior parts, mostly metal, of this largewholly enclosed building, preparatory to installing a newinterior for doing the work of the precipitatorB Description of the Working PremisesThe precipitator is a windowless building 90 feet wide,60 feet long, and 60 feet high, the bottom of which sits 10feet off the ground The precipitator is an environmentalprotection device, connected to the boiler Its function is toremove the fly ash and other impurities from the gasesemitted by the boiler before the gases are discharged to theatmosphere through the stack The interior of the precipita-tor is sectioned into three working bays, in which werehung huge metal screens or curtains, made of 1/4-inchsteel rods going through 2-inch pipe, and strung with elec-tricwires, the screens spaced at close intervals and hangingfrom the top of the bay to within 2 or 3 feet of the floorThe electric wires were held in place by cast-iron weightsweighing 15 to 20 pounds each, shaped like and called milkbottles, attached to and hanging from the lower ends of thewiresjust above the floor In operation, the steel screens orcurtains were charged by the electric wires, causing the flyash and other impurities in the gases moving from the boil-er through the precipitator to cling to the screens At timedintervals, heavy metal rapper bars would hit or agitate thescreens and knock the clinging impurities down from thescreens to the "wet bottom" floor of the precipitator wherea flow of water carried off and discharged the impurities,while relatively clean gases were emitted to the atmospherethrough the stackThe renovation contemplated removal of all of the inte-rior equipment of the precipitator-the screens or curtainsof steel rods and pipes, the electric wire suspensions, themilk bottle weights, and the rapper bars-originally in-stalled about 1965-66, to be replaced by new equipmentThe removal was essentially a removal of the materials asscrap, and this was accomplished by cutting three 3-feet-by-10-feet oblong openings in the floor of the three baysand lowering the removed material to the ground throughthe openings in the floor The smaller materials, such as theweights and bars, were removed first, then the large steelscreens were cut into smaller sections, which were loweredthrough the floor openings to the ground The cutting ofthe screens was done with acetylene torches for which thehoses bringing in the fuel were introduced into the precipi-tator through the oblong floor openings, and ran in variousdirections on the floor and about the bays Access from theground to the floor of the precipitator was by ladder placedin the corner of each of the floor openings There were noprotective railings around the floor openings and laddersbecause, said Manager Stewart, railings would block thelowering of the large pieces of material that w ere being cutfor removalThe men worked in all parts of the precipitator from uphigh to the floor and thence to and from the ground Therewere many tools spread about in the interior of the precipi-tator, including 12-pound wrecking bars, 18-inch spudwrenches with sharp lower ends, and acetylene torches andhoses, some of the scrap material rested temporarily on thefloor of the precipitator before being taken out and, untilfully cut and removed, there were whole screens and partsof screens suspended in the precipitator with lots of sharpjagged edges, according to employee Hudson and othersOn the ground beneath the floor openings were heaps ofscrap from the cut-up rods and other materials that hadbeen lowered from the precipitator, and of course, as thetestimony indicated, these materials presented many sharpjagged edges The area was roped off and posted with"danger" signs The floor of the precipitator was wet andslipperyLighting was required day and night, and wassupplied by long stringers of lights in each of the bays Allof the workers were supplied with and required to wearsafety clothing and equipmentC Supervision, Control of JobsiteIn overall charge of Respondent's repair and renovationwork for Chesapeake was the construction manager, Wil-liam (Sam) Stewart Stewart worked in the daytime andsaid that he usually stayed on for a brief period after thenight shift came onIn charge of the night shift, both for the boiler and preci-pitator, was Erection or Construction Superintendent Perry(Dave) Davenport According to Manager Stewart, Super-intendent Davenport was completely in charge and hadfull authority, without consulting Stewart, to hire and tofireAssisting Superintendent Davenport in his supervisionof the night shift was erector Lou PurinAll three men were admitted supervisors within themeaning of the ActIn addition, immediately in charge of the night shiftcrew on the precipitator was Foreman BattleThe jobsite was Chesapeake's property, an enclosed site,with access through two controlled gates, a main gate anda construction gate Control of the gates and patrolling theproperty was handled by Chesapeake's security guards,and access of employees and workers to the site was sup-posedly by badge identification at the gates The patrollingof the property was by cars using radio communication,according to Superintendent Davenport However, as Su-perintendent Davenport's testimony and the events of Jan-uary 3 and 4, 1975, indicated, control at the gates and thepatrolling was lax and at times nonexistentD Union Representation and ContractsRespondent's hiring of, and dealings with, the boiler-makers was through the Richmond Local 45 The stewardson the job were Local 45 representatives, and the Charles-ton Local 667 men had no separate representation4The governing labor contracts for the boilermakers were4 At the commencement of hearing, the parties stipulated that Local 45and Respondent had refused to arbitrate Respondents denial of employ-ment to employee Hudson and the five other Charleston men (identified infn1, supra)on January 6 1975 COMBUSTION ENGINEERING, INC545the agreement with Local 45 (Exh R-la), in which article20 made provision for safety measures, and article 1(c)(H)provided that there shall be no illegal strikes, work stop-pages, or lockouts, and the agreement with the Interna-tional Brotherhood (Exh R-lb), in which article 22 provid-ed for safety measures, and article 24 provided that thereshall be no lockouts and that the Union shall not approveor condone illegal work stoppages of employees covered bythe agreement and will make every effort to enforce com-pliance by local unions and individual employeesE Events on the NightShift ofJanuary 3-4, 1975The 10 Charleston employees on the night shift crew forthe precipitator in the week beginning Monday, December30, 1974,were James Hudson, Larry Bailey, James Fisher,Paul Urwin,Danny Riffee,Kenneth(Gene)Williams, JackWilliams, RomeyKelly, CurtisSampson, and Dan Malik 5According to Manager Stewart's testimony,as reportedto him on Saturday,January 4,by Superintendent Daven-port, employees Kelly and Sampson had dropped theirbrass6about 8 30 p in on Friday,January 3,and left thepremises,apparently quitting their jobs, though there wasno testimony on the circumstances of their leavingAbout15minutes after the so-called lunch or dinnerbreak(it ran from 10 30 to 11 p m) on Friday night, Janu-ary 3,Superintendent Davenport fired employee Dan Ma-lik for having gone out to his break 10 minutes early andreturned 15 minutes late, according to DavenportMalikwas given his paycheck and apparently left the premisesAbout45 minutes later,at approximately 12 midnight,notwithstanding the supposed security at the jobsite gates,Kelly and Sampson came on to the premises and into theprecipitator area They climbed the ladder into the first bayof the precipitator where employees Hudson and Fisherwere working Hudson was working at the floor level nearthe unprotected floor opening and Fisher was working atthe top of the bay about 50 feet above the floor level, look-ing straight down,he said According to Hudson(and theother witnesses,including Superintendent Davenport, whosaw them either simultaneously with, or immediately after,Hudson's first encounter),Kelly andSampson obviouslyhad been drinking, were belligerent and menacing as a re-sult, but were quite able to articulate their demands and tomove about with celerityThey demandedthat employeeHudson leave the job, saying that all of the Charleston menwere going to leave the job because Respondent had fired abrother(Malik)Hudson said no, let Perry Day (Local 45'sbusiness agent)handle itWhereupon Kelly took off hiscoat,handed it to Sampson, said to Hudson, "I'm going towhip yourgoddam ass if you don't leave," and took aswing at Hudson Kelly was a husky muscular man (6 feet5The first five employees named above were the General Counsel's wit-nesses in the case However employee Riffee was not involved in the dis-charge of January 6 because during the week he had sought and obtainedfrom Respondent a reduction in force' layoff, in effect voluntarily termi-nating his employment at the week s end on the night of January 3-46 The equivalent of clocked out In lieu of a timeclock for recordingcheck-in and checkout times the boilermakers used brass identificationplates which they picked up from and dropped with the timekeeper as theychecked in and checked out each day3 inches tall, weighed 240 pounds, largest man on the job),"a horse" of a man, with a reputation as a fighter Hudsongrabbed Kelly, defensively holding on and asking him notto do this, saying "we've been friends " They separated,and Kelly asked, where is Fisher Hudson pointed to theceiling of the bay and said, up there Kelly shouted to Fish-er,who said he had seen Kelly take a swing at Hudson, toget his "goddam ass down here" they fired our brotherMalik Fisher made his way to the ground by moving overfrom his perch to a stairway outside the precipitator thatled to the groundMeantime Kelly and Sampson abruptly left the first bay,descending the ladder leading to the ground, moved quick-ly to the second bay and up its ladder through the largefloor opening to the floor level Employee Hudson fol-lowed them hoping, he said, to keep trouble from arisingHe observed from the ground that in the second bay, fourof the Charleston men were working-Paul Urwin, LarryBailey, Jack Williams, and Kenneth (Gene) WilliamsAccording to employees Hudson, Urwin, and Bailey,Kelly and Sampson came into the second bay shoutingwith great profanity that the Charleston men had to leavethe job because Malik had been fired, or they'd be whip-ped The four Charleston men in the bay were working ator about the floor level, with Jack Williams on a ladder 8feet above the other threeWhen Jack Williams asked whatwas "coming off," Kelly ordered him off the ladder or he'dwhip his ass Jack Williams complied Kenneth (Gene)Williams, standing a few feet from the floor hole, made acomment indicating he might not leave, whereupon Kellyhanded his coat to Sampson and started after Williams,who quickly scooted down the ladder to the ground andout of sight Employees Urwm, Bailey, and Jack Williamsdescended to the ground and joined employees Hudsonand Fisher, as Kelly and Sampson hollered that they want-ed them off the jobMeanwhile Superintendent Davenport and his assistant,Erector Purin, had been present at the precipitator whilemost if not all of this tumult took place Employee Hudsontestified that he saw Davenport close by the floor openingof the first bay when Hudson came down the ladder andthat Davenport was in a position to see and hear what wenton Employee Bailey testified that he saw Davenport andPurin close to the foot of the second bay when he (Bailey)came down the ladder Manager Stewart testified that Dav-enport reported later in the day (Saturday, January 4) thathe and Lou Purin had gone to the precipitator and hadheard Kelly and Sampson threaten bodily harm to the menif they did not leave the project immediately, and specifi-cally heard Kelly say belligerently they were going to leavethe project or he would personally whip their ass Finally,SuperintendentDavenport, in his testimony, acknowl-edged, but with less directness than apparently told to hissuperior, his awareness of the eruption of violence andthreat of more violence as it was happeningSuperintendentDavenport claimed that Research-Cottrell's erector,Mike Severias, came running for him ashe and Erector Purm were in the boiler area, telling themthere was trouble and fighting, hollering and cussing, at theprecipitatorAccording to Davenport, Severias, in responseto a question, told him this was not play but a real fight, he 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad observed it from the start Davenport and Purin hur-ried over to the precipitator Davenport said they saw someof the men who, when asked what was the problem, saidthis was something he had to handle He looked into one ofthe bays and said he saw Hudson and Kelly, the latter withcoat in hand, looking like he had been drinking, his hairmussed Davenport said that without saying anything hethen started to look into the next bay and was stopped bySampson who told him to get the men their money, theywere not going to work on a job where their brother em-ployee had been fired for discipline Again, according toDavenport, he said nothing but went back to his officeAt his office, said Superintendent Davenport, he talkedtoChesapeake'smanager-coordinator,Hanes, and bothtried to find security guards but there was no responseThey then went to the main gate looking for securityguards and there were none there After a 5- to 10-minutewait someone from security was located by radio but, asDavenport stated, no one from security ever did comeDavenport returned to his office, located in a trailer thatserved as office and toolshed, and found Kelly outside,who was joined shortly by Sampson Davenport went inand asked Hanes to call the local police or sheriff ErectorPurin was there and Night-Shift Precipitator Foreman Bat-tlewas also there Davenport testified that Foreman Battlewas the first man to leave the precipitator when the troublestarted and made no attempt to get security help As heemerged from the office portion of the trailer into thetoolshed, Davenport was confronted by Kelly and Samp-sonKelly demanded that the Charleston men be giventheirmoney, stating that they were leaving, that he wouldsee to that, and that if any one of them went back he'dhave to whip KellyMeantime five of the Charleston men had caucused out-side the precipitator, discussed the possibility that Kellyand Sampson would hurt someone on the job, decided theyhad to talk about the situation with Superintendent Daven-port, and proceeded to his trailer office Several of them,including employee Hudson, walked into the trailer whenKelly and Sampson were confronting Davenport with thedemand for paychecks and with the threat that Kellywould physically prevent any Charleston man from goingback on the jobKelly demanded to know of employees Hudson andFisher if they were going to leave the job, or did he have towhip them, and they replied they did not knowDavenport, according to Hudson, told Kelly and Samp-son that they had dropped their brass (punched out) andquit earlier and could not be paid now, that none of theothers were quitting or asking for their money, and that nochecks would be issued He also told the two of them thathe had called the police and they had better leave Theyleft the immediate area, said Davenport, but it was clearfrom his testimony that he didn't know then or thereafter ifand when they left the jobsite in the early morning of Janu-ary 4, and, though the police arrived later and talked withDavenport, it was also clear that Kelly and Sampson werenot apprehended and that Davenport and the Charlestonemployees were aware that that was the caseEmployee Hudson and his colleagues, Fisher, Bailey,Urwin, and Jack Williams, talked with Superintendent Da-venport just outside the trailer It should be noted that atthis point Davenport was quite aware that the Charlestonemployees were scared of Kelly and what he and his com-panion Sampson might do, and Davenport so reported toManager Stewart later that day (see also Stewart's testimo-ny to this effect) Davenport was also aware that his super-visory colleagues, Erector Punn and Foreman Battle, wereshaken and scared, and Davenport also had reported thatcircumstance later in the day to Stewart As Davenporttestified,Manager Stewart was amused, but Davenportstated indignantly (in his testimony, and apparently also toStewart) that he didn't share Stewart's amusement, that hewas concerned for the men because they were scared, hewas concerned that Kelly and Sampson had been able tocome on and be on the job illegally, and he was concernedabout what could possibly happenOn their part, the Charleston employees were not onlyfearful of the violence of Kelly and Sampson, but were alsoconcerned and embarrassed, said Superintendent Daven-port, by the conduct of the two, as a bad reflection on all ofthe Charleston employees, according to Davenport, theymade clear to him both their fear and concern that theviolence could recur that night, and that it would be bettertomove the "trouble off the fob " They testified that theyhad avoided, and preferred to assure avoiding, fightingwith Kelly and Sampson not only because of the dangerbut also because fighting on the job, whether engaged inrightly or wrongly, in their experience meant discharge forallparticipantsManager Stewart confirmed that such arule applied and would have applied to themAccording to employee Hudson and his fellow employ-ees, Fisher, Bailey, and Urwin, Superintendent Davenporttold them it was all right for them to leave, not to worryabout a thing, that he appreciated their taking the troubleoff the job, and to be back Monday Davenport assured us,saidHudson, that our jobs would be there when we gotback Monday Hudson replied that they would drop theirbrass and go to the change shanty Davenport replied, saidHudson, drop your brass, it's o k, don't worry about athingAccording to Hudson, he and his fellow employees, ex-cept Fisher, went over to the change shanty where theypicked up their dinner buckets-they came to and from thejob in work clothes, they said Employee Fisher stayed be-hind because he had no lunch bucket and, while waiting,Davenport said to him, according to Fisher, that he didn'tblame the men for leaving On the way back from thechange shanty, as the men passed the trailer office againbefore leaving the jobsite, Superintendent Davenport,Erector Purin, Foreman Battle, and Chesapeake's Manag-er-Coordinator Hanes walked over to them, said Hudsonand his fellow employees, Bailey and Urwin (Jack Williamswas with them, his brother Kenneth (Gene) Williams hadleft separately), and Davenport said to the five of them, notto worry about a thing, he would have done the same asthey were doing, he appreciated the good work they weredoing, and he was looking for them back on the Mondaynight shift Bailey and Urwin testified that Erector Purinjoined Davenport in the compliments and assurances, andBailey said that handshakes were exchangedEmployee Riffee, whose last night of work this was be- COMBUSTION ENGINEERING, INC547cause of hisrequested layoff (see In5, supra),and who hadcome to the trailer office to get his paycheck from Superin-tendentDavenport, testified that he was present whilethese conversations between Davenport and the Charles-ton men took place, both inside and outside the trailer Heconfirmed that Hudson expressed the view that the troublecould be kept down better if the Charleston men left, thatDavenport agreed and said that in their place he would dothe same thing, that he complimented them on their work,asked if they were coming back Monday and, when theysaidyes, shook hands with them None of them asked forchecks or pay, saidRiffee(employee Hudson testified simi-larly)Riftee testified that he then walked back into thetrailer and Davenport gave him his paycheckSuperintendent Davenport, in his testimony, differedwith the Charleston men on two main points Prefacing thedifferenceswith the statement that he tried to get themback on the job to finish the shift that night and then gohome to Charleston to get things squared away and comeback to the job Monday, Davenport contended, first, thathe did not give them permission to leave early Saturdaymorning before the shift ended, and, second, that he didnot inquire if, or obtain their assurances that, they werecoming back Monday (He also said that he didn't obtainany indication that they were not coming back on Mon-day )I do not accept as true Superintendent Davenport's twocontentions, because of intrinsic contradictionsin his testi-mony and because the after-occurrmg circumstances bearout the Charleston men rather than Davenport Amongother things, Davenport said that he didn't ask the Charles-ton men if they were coming back on Monday because hewas trying to get them back on the job the night of Friday-Saturday, if they had gone back to work, then, he said, hewould have approached every man to make sure all weregoing to return Monday' Moreover, as Davenport testi-fied, he told Manager Stewart, possibly later on Saturdayand definitely on Monday, that he expected some of theCharleston men to return to the job, as they did on Mon-day Further, Davenport conceded that he did not warnthe Charleston men, in the discussion of their alleged refus-al to finish the Friday-Saturday shift, that if they left earlytheir jobs would not be there on Monday 8While the Charleston men denied that SuperintendentDavenport insisted that they resume working the night ofJanuary 3-4, former employee Danny Riffee, the only7A step which would appear to have been quite unnecessary since headmitted knowing they had not lost interest in the job in contrast to theneed to ascertain whether they were coming back Monday if they wererefusingto finish the prior shiftsPerhaps of considerable significance, in what appears to have beenDavenport's molding the testimony, was his need as a loyal employee topreserve an appearance of harmony with Manager Stewart though therewas an apparent clash Davenport had the benefit of reading all of thetestimony in the case (except witness Riffee s rebuttal testimony) before hetestified and, as appearsinfra,his superior, Manager Stewart although hesought at the hearing to give the appearance of approval had in fact beencritical of Davenport's handling the case took it away from him over theweekend, and reversed the assurance that the Charleston men thought theyhad that they would retain their Jobs when they reported Monday night seeinfra,sec F Though other supervisors and persons were present when Dav-enport talked to the Charleston men on January 3-4, Respondent callednone of them other than Davenport to testifyclose-to-neutral person privy to the conversations, testifiedthat in the discussion Davenport asked if they would stayto the end of the shift, that the Charleston men, in particu-larHudson, said it would be better to keep the troubledown if they left, that Davenport agreed, saying in yourplace I'd do the same thing, and asked if they were comingback Monday, and the men said yesIn my view this represents the bare bones of the essen-tials of that discussion 9F The Events of January 4-6, 1975The Charleston men left the jobsite about 1 a in on Sat-urday morning, January 4, and drove the 400 miles hometo Charleston that day After leaving, therewas no commu-nication between them and Respondent or the Union onthat day or Sunday or Monday, and on Monday, January6, the six of them-Hudson, Bailey, Fisher, Urwin, and thetwoWilliams brothers-drove the 400 miles back fromCharleston to West Point They came to the Chesapeakejobsite shortly before 5 30 p in in their work clothes, theytestified,for the start of the night shift However, at thegate they were barred from entering by the security guardsand told to wait Though Manager Stewart andSuperinten-dent Davenport were fully aware of the Charleston men atthe gate, neither went out Instead, Stewart sent the twounion stewards for the day shift and the night shift (thelatter identified as Bill Fern), and Erector Joe Osler of Re-search-Cottrell, who handed the six men their paychecksfor the previous week with discharge slips indicating thatthey had quit The Charleston men were told that they hadno jobs, according to employee Hudson, and when he pro-tested that Superintendent Davenport had told them to beback for work on Monday at the regular time, Oslerclaimed that he had talked for them to Manager Stewart tono availTurning back to Saturday morning, January 4, ManagerStewart testified that early in the morning between 3 and 4a in Superintendent Davenport had wakened him by aphone call to his motel and given him a detailed report onthe early evening quitting of the job by Kelly and Samp-son, the firing of Malik, the return of Kelly and Sampsonthreatening bodily harm if the other Charleston men didnot leave the project, the men's leavingin a manner indi-cating their fear of the bodily harm threatened and (ac-cording to Stewart) not intending to come back,and a re-quest by Davenport (said Stewart) for ninereplacementsfor the start of the Monday night shiftSuperintendentDavenport, who, when testifying hadread and was familiar with Stewart's testimony, contra-dicted Stewart, said that he did not call Stewart at night orearlymorning but left a written report in the log book for91-ending verityto it is SuperintendentDavenports testimony thatthough he said he sought to encourage the men to stay he also knew theywere concerned that Kellyand Sampsonwouldcreate violenttroubleDavenport was in no position to offer them assurancethat Kellyand Sampsonwould not return to the precipitatoragain that night and he gave nonebecause therewas noinformation on their whereabouts and Davenport wasfully aware of the absence of securityat the gates and on the premises Inaddition to thesituationon January 3-4 to which hetestifiedhetestifiedgenerally that the two gates were not always manned byguards and at themain gatepeople could walk through without badges 548DECISIONSOF NATIONALLABOR RELATIONS BOARDStewart to read when he arrived for the morning shift Sat-urday, and called Stewart between 8 and 9 a in (Saturday,January 4) to give a further report 10 Moreover, Davenporttestified, it was in this late morning call that he said hediscussed with Stewart the need for additional men for theMonday night shift, that he asked Stewart to get hold ofUnion Business Agent Perry Day at Richmond to ask forseven (not nine) men and to get in touch with the Charles-ton local to ascertain the situation with the Charlestonmen Davenport advised Stewart he expected some of theCharleston men back Stewart did not ask Union AgentDay to inquire and Day did not inquire about the Charles-ton men, said Davenport, and Stewart confirmed this factin his testimony According to Davenport, on the Saturdaynight (January 4) shift, Stewart told Davenport that UnionAgent Day had indicated the names of three or four newmen who would be available for the Monday night shift(contradicting Stewart's testimony that by then he had al-ready been assured by Day of nine men) In my viewDavenport's testimony on these events and conversations,as between him and Stewart, was more accurate Indeedthe indication is that Stewart was shading the truth in orderto justify his repudiation of Davenport's handling of thesituation on the night of January 3-4What Superintendent Davenport did not know on themorning of Saturday, January 4, after the end of the Janu-ary 3-4 night shift, was that Respondent Manager Stewarthad been called upon by, and met with, Chesapeake's plan-ner in charge of the renovation project, Howard Bull Ac-cording to Stewart, Bull told him that the Chesapeake peo-ple were very disturbed with the Friday night incident, andthat they could brook no delay in meeting the deadline forputting the units in operation Stewart claimed that, whileBull did not demand that he fire anyone, he assured Bullthat the situation would not continue, that he had orderedreplacements for all of the Charleston men on the precipi-tator night shift, and that the new men would be in Mon-day night (January 6)Whether or not Chesapeake's planner Bull had asked forremoval of all of the Charleston men from the night shift, itis clear that Manager Stewart reached the conclusion in thecourse of the discussion with Bull that this was what he hadto do 11 Although Superintendent Davenport was suppos-edly completely in charge of the night shift and of its hir-ings and firings, Stewart relieved him of command in thematter of discharging and replacing the Charleston men (asDavenport testified), and did not even give him the oppor-tunity to talk with them when they reported for work andwere halted at the Chesapeake gate in the late afternoon ofJanuary 6 Davenport testified that he would have liked totalk to them, and if he had had the chance would have put10When the logbook report was called for at the hearing SuperintendentDavenport testified that it had been destroyed at the end of the job but thatManager Stewart had directed him severaldaysafter the incident,followingdiscussion with Stewart and others,to write another report for the homeoffice,which Davenport said he did without benefit of the log report orother notesiiWhich accounts for Stewart s moving forward the alleged timetable ofcommunications from Davenport on Saturday, January 4 to make it appearthat nine replacements had been ordered by Stewart and promised byUnion Agent Day before Stewart talked to BullearlySaturdaythem back to work after calling Union Business Agent Dayto "reinstate" them But, said Davenport, Stewart vetoedthis suggestion, saying, no, they walked off the job andcaused a work stoppage, they quit Stewart then told him,saidDavenport, that the Chesapeake people were upsetwith the West Virginia menAccording to Manager Stewart when employees leavethe job, with or without permission, they are not entitledto, and do not receive, their paychecks for any moneysowing them at the time but must wait until the next pay-day, when they can collect in person or have the checksmailed In this case, payday for the Charleston men wouldhave been Friday, January 10, he said Stewart claimedthat from what he had been told by Superintendent Daven-port he had no reason to expect that any of the Charlestonmen would report for work Monday night, January 6 Hesought to explain having the paychecks ready for the sixCharleston men when they appeared Monday night, by analleged telephone call from Night-Shift Union Steward BillFern to Stewart's bookkeeper, Sellers, about 3 p in onMonday, January 6, in which Fern supposedly asked Sell-ers if the Charleston men could pick up their paychecks ifthey came to the jobsite gate at 5 30 p in Stewart testifiedhe said yes, and had the checks prepared, and sent to thegate when the men appeared there Notwithstanding hisseveral discussions with Davenport beforehand, Stewartclaimed not to have known that if the men were coming tothe plant only for their paychecks they were making an800-mile round trip drive from West Virginia for that pur-poseIdo not credit this testimony of Manager Stewart Hisstory about the alleged phone call from Union StewardFern for the paychecks has not an iota of corroborationfrom anyone else who testified, or from any event Respon-dent did not call as witnesses Sellers or Fern or UnionBusiness Agent Day who were available to it through em-ployment or business relationships The Charleston mendenied there were any communications by them or to themwith the Union or its agents, including Fern, between thetime the men left the jobsite on January 4 and returned onJanuary 6 There was no evidence of any such communica-tionsThe evidence was that they had made no requests formoney Stewart was not a reliable witness, and not aboveinvention, as some of his conflicts in testimony with hisassociate, Davenport(supra),have indicated I am persuad-ed that the alleged phone call from Fern was an inventionby Stewart in an attempt to conceal the fact that he knewbeforehand (from Davenport) that the Charleston menwere coming back from West Virginia on Monday forwork, and that, well before they returned on Monday, hehad reversed Davenport's assurance that their jobs wouldbe thereOther actions and conversations of Manager Stewartconfirm that he took deliberate advance steps to reversethe assurance by Superintendent Davenport of continuedemployment for the Charleston men on their return onJanuary 6 Employee Hudson and his colleagues testifiedthat, on January 6, the six of them came to the Jobsite Justbefore 5 30 p in in their usual work clothes and workboots and with their identification badges, which they hadretained when they left the previous Saturday morning COMBUSTION ENGINEERING, INC549The Chesapeake guards were at the gate and preventedtheir entry, stating that they would have to wait at the gatefor the combustion engineering people Obviously, Stewart,as had Davenport, expected their return, and had orderedthismeasure to prevent their entry to the premisesWhen the Charleston men were told by Osler and thetwo union stewards that they no longer had jobs and werehanded their discharge slips and paychecks, the Charlestonmen left the gate but returned shortly thereafter asking ifthey could see Manager Stewart In response, Stewart cameout to the guard gate 12 A conversation between at leastthree of the men and Stewart ensued Employees Urwinand Fisher testified that Urwin asked Stewart what hadhappened, and Stewart replied, said Urwin and Fisher, thathe had had a meeting with the paper company (Chesa-peake) and that, because the paper company said theCharleston men had created a work stoppage and did notwant them on the job anymore, he had gone along with thepaper company and dropped them Stewart did not affirmor deny this part of the conversation, but said that theconversation comprised mainly the request of the men, inview that they had not quit, that he change the "quit" intheir discharge notices to "reduction in force" so that theycould collect unemployment compensation Stewart repliedhe could not do it, that replacements had already beenhired, and if he changed the notices he would jeopardizehis own position Urwin and Hudson asked why had hereplaced them when they had been assured by Superinten-dent Davenport and Erector Purin that they were doing agood job and were wanted back on Monday Stewart re-plied, according to Urwin and Hudson, that the matter wasout of Davenport's and Purin's hands, that he was incharge, and that was the way it was going to be In thecourse of the discussion, the talk turned to Romey Kellyand to some of the events of the night of January 3-4 AsUrwin and Fisher testified, Stewart was critical ofDavenport's handling of the outbreak of the violence andof his way of dealing with Kelly and Sampson, and de-scribed how he would have dealt with them Stewart con-ceded that he talked of this to the Charleston men and thathe would have handled the matter differently from the wayDavenport had doneG The 8(a)(1) FindingIn my view, on the night of January 3-4, 1975, when thesix Charleston employees temporarily stopped working andaddressed themselves to Respondent's superintendent incharge, they were protesting to Respondent, and seeking itsprotection against, the violence inflicted and the danger offurther violence by the two former employees and trespass-ers on the job Respondent had not provided the employ-ees adequate protection against the violence and dangerand was not in a position, certainly that night, to assurethem protection against a recurrence, and did not offerthem any suchassurance 1312 Stewart claimed that the Charleston men were not in work clothes, butalso admitted that it was dark and raining and he did not particularly noticetheir clothes I do not credit his claim13Respondent cannot escape its responsibility for such protection because the jobsite owner (Chesapeake) had undertaken the protective func-In seeking the relief, the Charleston employees were en-gaged in protected concerted activities under the Act, anddischarges by Respondent because they engaged in suchprotected activities would normally violate Section 8(a)(1)of the ActN L R B v WashingtonAluminumCompany,Inc,370 U S 9 (1962)However, under the collective-bargaining contracts gov-erning the relationships between these employees and Re-spondent, the employees had renounced work stoppage orstrike as a means of protesting, or obtaining relief for, agrievanceNonetheless, if the employees temporarily quittheir labor "in good faith because of abnormally dangerousconditions for work at the place of employment," theirconduct was not a strike or work stoppage, as provided inSection 502 of the Act, and they were not engaged in anillegal work stoppage under their contracts that would just-ify discharge without violating Section 8(a)(1) 14There is thus an initial question whether, by an objectivestandard,15 there existed abnormally dangerous conditionsfor work at the precipitator on the night of January 3-4From the description of the interior of the precipitatorand of the work and method used to demolish it(supra,secB), there was no question that the working conditions werenormally dangerous The demolition had run only 5 daysand was nowhere near completionMoreover, as Respondent recognized in its brief anddoes not now contest, adding to the scene the presence oftwo belligerent, partly inebriated intruders (Kelly andSampson), bent on forcing the Charleston men by violenceto leave the job, made what was dangerous abnormallydangerous The wet slippery floors of the bays, the largeunprotected openings in the floors, the hanging metalscreens and materials,some cut and jagged and in stages ofremoval, piles of the sharp-edged and pointed metal debrison the ground near the floor openings and some of it scat-tered about the floors, and throughout the bays acetylenetorches and their hoses criss-crossing the floors, tools in-cluding wrecking bars and pointed wrenches, all about,16and the workers in various precarious locations some onhigh perches in the precipitator, others on ladders, and stillothers at or near the unprotected floor openings-couldhave become a scene of carnage if either or both intruderspersisted in or recommenced the violence initially begunby assaulting and menacing several of the employees, asdescribed in sectionE, supration and failed As Superintendent Davenport testified,Respondent waswell aware before January 3 and painfully aware on the night of January 3thatChesapeake was not doing an adequate job to secure the premisesagainst trespassers14As pointed out inClark Engineering and Construction Company v United Brotherhood of Carpenters etc,510 F 2d 1075, 1079-80 (C A 6 1975)notwithstanding a no-strike clause in the labor contract,Sec 502 protectsemployees individually from employerretaliationincluding dischargewhen they quit work in good faith because of exposure to abnormally dan-gerous working conditions15Meaning whether the actual working conditions shown to exist bycompetent evidence, might in the circumstances reasonably be consideredabnormally dangerous RedwingCarriers, Inc,130 NLRB 1208, 1209 (1961)See alsoGateway Coal Co v United Mine Workers,414 U S 368, 386(1974)16Manager Stewart testified that the tools or the 15- to 20-pound "milkbottles lying about could have been picked up by Kelly or Sampson to beatup the others 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperintendent Davenport recognized the wisdom of,and approved, the hasty retreat of the Charleston workersfrom the precipitator as a means of initially blunting anoutbreak of full scale violenceHe recognized that theCharleston workers were frightened and that his supervi-sors were equally if not more frightened 17 Davenport, too,was scared of the consequences if violence on the premiseswas not averted There was no question on the part of thenight-shift supervision and employees alike that the preci-pitator had become an abnormally dangerous place towork so long as the intruders were on or able to return tothe jobsite 1While Superintendent Davenport would have liked tohave the Charleston men resume and finish the few re-maining hours of the night shift in the early morning ofJanuary 4 after the two intruders moved out of sight whentold police would be coming, he could not and did notoffer assurance against the return of the intruders, and herecognized the wisdom of employee Hudson's suggestionthat it was safer to move the "trouble" off the job by theCharleston workers leaving then, going back to Charlestonfor the weekend, and returning on the next workday, Mon-day Davenport expressed himself accordingly, and the ac-tion of the employees in seeking relief was amicably settledin that mannerThus, Respondent's discharge of the six Charleston em-ployees not only repudiated the consummated settlementbut was in disregard of Section 502 of the Act, and violatedSection 8(a)(l) of the ActN L R B v Knight Morley Corp,251 F 2d 753, 759 (C A 6, 1957), cert denied 357 U S 927(1958) In this connection neither Section 502, nor the leg-islative history, limits the kind of danger that may be con-sidered abnormal, and danger at the place of employmentfrom violence and threat of violence are well within thereach of Section 502, seeRedwing Carriers, supra,130NLRB 1208, 1209 19 And seeN L R B v Leslie Metal ArtsCo, 509 F 2d 811 (C A 6, 1975), holding that employeesare entitled to protection against threats of physical vio-lence and other acts of harassment (in that case of a fellowemployee), and that when an employer's failure to main-tain order rose to the point of threatening employee safety,concertedactivityby employees in protest of theemployer's failure was protected activity which was insuredagainst interference under Section 8(a)(1) of the Act17Manager Stewart in his own investigation learned directly from otherssuch as Night Steward Bill Fern that Fern had been threatened with vio-lence by Kelly and was frightened by him18While some of the evidence contained expressions in subjective termsthe awareness of and concern with the abnormal danger was manifest inovert actions by both supervisors and employees such as Foreman Battleand employee Williams running from the precipitator employee Hudson sactions to divert the intruders and Superintendent Davenport s frantic andunavailing efforts to obtain security guard protection and later police assestance19While the Board, contrary to the trial examiner, inRedwingfound thatthere was inadequate proof of the violence, it recognized that Sec 502 couldbe applicable with adequate proof The case was later reconsidered anddisposed of by the Board on still another groundRedwing Carriers137NLRB 1545 (1962) In affirming the Board inTeamsters Local 79 vNLRB325 F 2d 1011 (C A D C 1973) cert denied 377 U S 905 (1964)the court noted that in its second order the Board had not foundin haecverbathat no abnormally dangerous conditions existedMoreover, on the Charleston employees' return to workJanuary 6, Respondent's repudiation of SuperintendentDavenport's express permission to the Charleston employ-ees to leave the job just before the shift ended in the earlymorning of January 4, and treatment of the leaving as anillegal walkout, was a pretext for their discharge (apparent-ly to placate Respondent's client Chesapeake), and therebyviolated Section 8(a)(1) of the ActMorrison Railway Sup-ply Corporation,191NLRB 487, 490 (1971) 20CONCLUSIONS OF LAWBy discriminatorily discharging employees James Hud-son, Larry Bailey, James Fisher, Paul Urwin, Jack Wil-liams, and Kenneth Williams on January 6, 1975, becausethey engaged in protected concerted activities, Respondenthas committed an unfair labor practice within the meaningof Section 8(a)(1) of the Act The unfair labor practice af-fects commerce within the meaning of Section 2(6) and (7)of the ActTHE REMEDYItwill be recommended that the Respondent shall(1)Cease and desist from its unfair labor practice, andfrom in any like manner infringing upon the rights guaran-teed by Section7 of the ActBecause the project on which the six discriminatees wereworking has been completed and a reinstatement orderwould be meaningless,it shall(2)Giveto the discriminatees,former employees JamesHudson,LarryBailey,James Fisher,Paul Urwin, JackWilliams, and Kenneth Williams, backpay from the time oftheir discharge to an appropriately determined time there-after related to the completion of the project on which theyworked,the backpay to be computed on a quarterly basisas set forth in FW WoolworthCo,90NLRB 289 (1950),approvedinN LR B v Seven-Up BottlingCo,344 US344 (1953),with interest at 6 percent per annum as provid-ed inIsis Plumbing&Heating Co,138 NLRB 716 (1962),approved inPhilipCareyMfg Co v NLRB ,331 F 2d720 (C A 6,1964), cert denied 379 U S 888Because there is no current place of employment, Re-spondent shall(3)Mail a copy of the notice provided for herein to eachof the six discriminatees and toLocal 45 andLocal 667 ofthe UnionUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended20I would also agree with General Counsel that even if there were somequestion that Superintendent Davenport gave express permission to theCharleston employees to leave early on January 4, his total conduct thatnight resulting in the mutual understanding between him and the men thatthey would return for work January 6 (witness their driving 400 miles tocomplywith the understanding)was a condonation or waiver of any impro-priety in their having left early and for that reason the discharges for theearly leaving aftertheyhad returned to the job would have violated Sec8(a)(I) ofthe ActBrandyHelicopterCorp135NLRB1412 1413 1418(1962)Bentex Mills213 NLRB 296 (1974) COMBUSTION ENGINEERING, INC551ORDER21Respondent, Combustion Engineering, Inc, Power Sys-tems Division, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Discharging or other discipline of employees who inconcert with fellow employees protest, or seek protectionor other relief from, Respondent's failure to keep its placeof employment free from abnormally dangerous workingconditions, or who engage in other protected concerted ac-tivity under Section 7 of the Act(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act2Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Make whole each of the six former employees, JamesHudson, Larry Bailey, James Fisher, Paul Urwin, Jack21 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesWilliams, and Kenneth Williams, in the manner set forthin the section of this Decision entitled "The Remedy," forany loss of earnings incurred by them as a result of theirdischarge on January 6, 1975(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder(c)Mail to each of said six former employees and toLocal 45 and Local 667 of the Union a copy of the at-tached notice marked "Appendix" 22 Immediately uponreceipt of said notice, on forms to be provided by the Re-gional Director for Region 5, the Respondent shall causethe copies to be signed by one of its authorized representa-tives and mailed as provided herein(d)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted b)Order of the National Labor Relations Board' shall read `Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"